Citation Nr: 0730330	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-33 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death. 


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The RO has indicated that the veteran served on active duty 
in the Navy from March 1967 to July 1987.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied the appellant's claim for 
service connection for cause of the veteran's death.  The RO 
issued a notice of the decision in October 2004, and the 
appellant timely filed a Notice of Disagreement (NOD) in May 
2005.  The RO provided a Statement of the Case (SOC) in July 
2005 and thereafter, in October 2005, the appellant timely 
filed a substantive appeal. 

The appellant was scheduled to appear at a Video Conference 
Hearing but failed to report as requested.  As such, the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for the cause of the veteran's death.  
38 C.F.R. § 19.9 (2006).  A summation of the relevant 
evidence is set forth below. 

The veteran died in June 1995, with the immediate cause of 
death listed on the death certificate as cardio pulmonary 
arrest secondary to non small cell cancer of the lungs and 
brain metastasis.  The appellant contends that the lung 
cancer was caused by the veteran having been exposed to Agent 
Orange while serving in the Navy.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e) (2006).  The list of diseases includes lung cancer.  
Id.  The term "herbicide agent" means a chemical in an 
herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  A veteran who served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975 will be presumed to 
have been exposed to an herbicide agent during such service 
unless there is affirmative evidence to the contrary.  Id.

The issue of where the veteran served while on active duty 
must be resolved before the Board can review this appeal.  
Unfortunately, there is insufficient evidence to determine 
whether the veteran served in Vietnam.  The RO did not 
request service personnel records from the National Personnel 
Records Center (NPRC).  The record contains a photocopy of a 
DD 214 for the last three years of the veteran's service 
period only.  These missing documents would show whether the 
veteran served in Vietnam, including awards and decorations 
related thereto.  Accordingly, the Board must remand in order 
to obtain evidence as to where the veteran served while on 
active duty, and to also determine if he was awarded the 
Vietnam Service Medal.  38 C.F.R. § 3.159(c)(2) (2006).

The Board also notes that in July 2004, the RO requested that 
the appellant provide additional information, to include the 
veteran's terminal hospital records.  In a letter dated 
November 2004, the appellant indicated that she had submitted 
the requested records shortly after the RO's July 2004 
letter.  However, the hospital records are not in the claims 
file.  The RO should give the appellant another opportunity 
to submit these records, especially given the fact that the 
RO lost the appellant's original claims file.  If necessary, 
the RO should contact the St. Luke's Medical Center to obtain 
these records.   Id..

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b) should be provided that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the following 
action:

1.	The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the  information or evidence needed 
to establish ratings and effective dates 
for the benefit sought as outlined by the  
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006). 

2.  The AMC/RO should ask the appellant to 
submit any pertinent evidence in her 
possession, to include the veteran's 
terminal hospital records from the St. 
Luke's Medical Center. 

3.  If the appellant does not have the 
veteran's terminal hospital records, after 
appropriate authorization is obtained from 
the appellant, the AMC/RO should obtain 
copies of the veteran's terminal hospital 
records from St. Luke's Medical Center, E. 
Rodriguez, Q.C.

4.  The AMC/RO should also contact the 
National Personnel Records Center (NPRC) 
to obtain specific, detailed information 
as to where the veteran served throughout 
his entire period of active duty, and to 
obtain a list of any and all awards, 
decorations, badges, and devices awarded 
to the veteran while he was on active 
duty.  His personnel records should be 
obtained, including any copies of 
discharge records or certificates.

5.  Following any other indicated 
development, the RO/AMC must readjudicate 
the appellant's claim for service 
connection for the cause of the veteran's 
death.  If the benefit sought on appeal 
remains denied, the appellant must be 
provided with a Supplemental Statement of 
the Case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, including a summary of the 
evidence received after the SOC was issued.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



